Title: To James Madison from the Selectmen of Camden, District of Maine, 3 July 1816
From: Selectmen of Camden, District of Maine
To: Madison, James


        
          
            Camden July 3d 1816.
          
          Your Petitioners would represent, That Moses Thorndike of Camden in the County of Lincoln & District of Maine, was at the last May Term of the District Court for this District, sentenced upon a conviction on an Indictment found against him in Sept. AD 1814, for a misdemeanour, To pay a fine of $75:— to the use of the United States & costs of prosecution & to stand committed until sentence should be performed.
          The charge alledged against him was, that, in the month of August AD 1814, he aided & abetted four or five prisoners of war, landed here by the U.S. Ship Adams, in making their escape.
          The circumstances of the case were so favourable on the side of the prisoner, That the Fine, (To use the language of the Judge,) was assessed as low, as the nature of the offence & the dignity of the United States would allow; but small as it was Thorndike, who is very destitute of property, was unable to pay it & costs of prosecution; & in consequence thereof was committed to the Gaol in Portland, where he is now in close confinement.
          We would further state to your excellency, That Moses Thorndike has been confined in prison on account of his misdemeanour upwards of three months; which would seem to be a punishment at least equal to the Fine imposed by the Judge, That close confinement is gradually undermining the constitution & impairing the health of the prisoner, who is considerably advanced in years, That his wife & family depend upon their own industry & labour for their daily subsistence & that were he released from confinement, his release might be of assistance to them, without being of detriment to the public.
          
          We would therefore recommend the said Moses Thorndike, as a suitable object for the clemency & mercy of Government, & would pray your Excellency, as the Magistrate to whom the exercise of that clemency & mercy is entrusted, To grant a Pardon.
          
            


Robert Chase
}
Selectmen of Camden


Moses Trussell



Benaiah Barrows


Saml. Hale


Wm. Parkman



          
        
        
          
            Portland Gaol July 5th 1816
          
          The selectmen of the town of Camden, of which I am an Inhabitant, having as well from a consideration of the length of my confinement & a conviction that my release would not prove injurious to the Community, as from motives of humanity to myself & family, petitioned Your Excellency to grant me a Pardon of the misdemeanour on account whereof I am now confined; I cannot but entertain a hope, that your Excellency will graciously & mercifully comply with the Prayer of their Petition; & thus release me from the further endurance of a Punishment, which, though intended by the Hon. Judge, who presided at my trial & passed the sentence upon me to be light, must, owing to my Poverty, operate with rigid severity; unless, as I humbly & sincerely pray, the merciful & pardoning attribute of Government should be exercised in my relief from confinement.
          
            Moses Thorndike
          
        
      